683 N.W.2d 143 (2004)
PEOPLE
v.
GRIGORIAN.
No. 125422.
Supreme Court of Michigan.
June 17, 2004.
SC: 125422. COA: 252333.
On order of the Court, the application for leave to appeal the December 30, 2003 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should now be reviewed by this Court.
CAVANAGH and KELLY, JJ., would vacate the Court of Appeals decision and remand to that Court for further consideration of whether defendant's request for counsel was ambiguous or equivocal, in light of the Wayne circuit court's factual finding that, after the defendant made the statement, "I think I need an attorney," the defendant asked to call his wife "so she can get some help."